David P. Fishel, Esq. Deputy Town Attorney, Brookhaven
You have asked whether a town board of a town which is a primary registration district under Public Health Law, § 4120 may appoint subregistrars and pay them an annual salary instead of the fees provided for in Public Health Law, § 4124.
There is no authority for the appointment of subregistrars by a town board. Section 4121(3)(a) of the Public Health Law authorizes a town board to appoint a registrar of vital statistics and section 4122(2) of the statute authorizes a registrar, with the approval of the Commissiner of Health, to appoint a subregistrar, when such appointment appears necessary for the convenience of the people in any district.
Section 4124 of the Public Health Law, which prescribes the compensation of registrars by town boards (subds 1 and 3) and subregistrars by county boards of supervisors in counties designated by the commissioner of health as primary registration districts under section 4120 (§ 4124[10], [11]), on either a fixed fee or salary basis, makes no provision for the compensation of subregistrars outside of such counties.
Where the county within which the town is located has been designated a primary registration district by the commissioner under section 4120(1), the registrar is appointed by the county board of supervisors and serves as the registrar of the entire area embraced within the county, which includes the town (§ 4121[3][d]). The subregistrar in such county, in turn, is appointed by the registrar (§ 4122[2]) and is compensated by the county in accordance with section 4124(10) and (11).
If the county which embraces the town has not been designated a primary registration district, then the town board has authority to appoint a registrar (§ 4121[3][a]) and to compensate him in accordance with section 4124(1) or (3). The registrar in such town is authorized to appoint one or more subregistrars in accordance with section 4122(2). Although the statute is silent with respect to the compensation of these subregistrars, it is clear that the town board may appropriate funds for the compensation of such subregistrars on a salary basis (see Memorandum to Governor from the Association of Towns of the State of New York and letter from Commissioner of Health to Chairman of Public Health Committee, in relation to Sen Int 389, enacted as chapter 289 of the Laws of 1945, the predecessor of current sections 4121, 4122 and 4124).
We conclude that a town board does not have the power to appoint subregistrars, but may provide for the compensation of subregistrars appointed by the registrars.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.